DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I. Claim(s) 1 in part and 2-3, (12, 14, 15, 19, 20 in part) are drawn to a histone peptide that can be ligated to the N-terminus of a core histone  protein, wherein the histone peptide comprises a C-terminal peptide ligase recognition site where the peptide ligase is a butelase recognition site.

Group II. Claim(s) 1 in part and 5-8, 11, (12, 14, 15, 19, 20 in part), drawn to a histone peptide that can be ligated to the N-terminus of a core histone  protein, wherein the histone peptide comprises a C-terminal peptide ligase recognition site where the peptide ligase is a transpeptidase recognition site where the transpeptidase recognition site is a sortase.

Group III. Claim(s) 21 in part, 22, 24 are drawn to modified core histone protein in which the N-terminal tail has been deleted and an amino acid sequence X1X2, suitable for peptide ligase-mediated ligation, is added to the N-terminus where the ligation is a butelase-mediated ligation.

Group IV. Claim(s) 21 in part, 23, drawn to modified core histone protein in which the N-terminal tail has been deleted and an amino acid sequence GG suitable for peptide ligase-mediated ligation , is added to the N-terminus where the ligation is a transpeptidase-mediated ligation.

Group V. Claim(s) 28-29, drawn to a polynucleotide encoding the modified core histone protein in which the N-terminal tail has been deleted and an amino acid sequence X1X2, or GG suitable for peptide ligase-mediated ligation, is added to the N-terminus where the ligation is a butelase-mediated ligation or a transpeptidase mediated ligation, a vector and cell comprising the same..

Group VI. Claim(s) 31, 44-46 are drawn to a method for ligating a histone peptide onto a fully assembled recombinant nucleosome, the nucleosome comprising core histones and a polynucleotide wrapped around the core histones; the method comprising:
	(a) contacting the histone peptide of claim 1 with a peptide ligase that recognizes the peptide ligase recognition site to produce a histone peptide- peptide ligase intermediate; and
	(b) contacting the histone peptide-peptide ligase intermediate with a fully assembled
recombinant nucleosome comprising a modified core histone protein in which the N-
terminal tail has been deleted and an amino acid sequence suitable for peptide ligase-
mediated ligation is added to the N-terminus under conditions sufficient for ligation of the histone peptide to the modified core histone protein;
thereby producing a fully assembled recombinant nucleosome with a histone peptide ligated
thereto.

Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a histone peptide that can be ligated to a histone protein where the histone peptide has a C-terminal ligase recognition site, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2017-0122964 Al in view of  WO 2017-058114 Al.
US 2017-0122964 Al is the closest prior art disclosure with the instant claims. US 2017-0122964 Al teaches a histone peptide having a homogenous post-translational modification pattern, wherein the histone peptide can be ligated to the N-terminal or C-terminal of a core histone protein, and wherein the histone peptide may comprise a histone tail peptide, such as a C-terminal region of a core histone or a N-terminal region of the core histone (see paragraphs [0031]-[0049], [0098], [0102]. 
US 2017-0122964 Al does not teach a histone peptide comprises a C-terminal peptide ligase recognition site. However, WO 2017-058114 Al discloses that butelase is a ligase that catalyzes for the production of modified proteins wherein the butelase ligates a first peptide of Formula (II) Pl-Asx-X-R (ID to a second peptide of Formula (III) Xaal-Xaa2-P2 (IID, wherein Pl and P2 are each independently any peptide, modified or unmodified, wherein the Asx is Asp(D) or Asn(N), wherein the butelase recognizes the motif Asx-X-R, at the C-terminus of the first peptide, and ligates the Pl-Asx to the N-terminal residue of the second peptide (see abstract; paragraphs [00035]-[00038], [00080]; claims 1-6; figures 7-8). US 2017-0122964 Al and WO 2017-058114 Al do not individually teach all the limitations in independent claim 1 however at the time of the instant invention the combination of references would have rendered the technical features of the claim 1 to be obvious thus the technical feature would have been obvious to a person skilled in the art.
Furthermore claims 2 and 3 are disclosed in WO 2017-058114 Al because butelase is used for preparation of the modified proteins by ligation reactions, wherein the butelase recognizes the amino acid sequence comprising NHV motif, wherein the amino acid sequence comprises a depsipeptide, preferably a thiodepsipeptide (see abstract; paragraphs [00035]-[00038]; claims 1-6 ; figures 7-8).
Therefore at the time of the instant disclosure the technical features of the claim 1-3 are considered obvious to a person skilled in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	July 20, 2022